Exhibit 10.42

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS AND RIGHTS

This Settlement Agreement and Release of Claims and Rights (the “Agreement”) is
made by and between Natural Alternatives International, Inc. (“NAI”), and DHL
Express (USA), Inc. (“DHL”), is effective as of the date of the last signature
below, and is based on the recitals and mutual promises, representations, and
warranties set forth below.

RECITALS

WHEREAS, on or about March 28, 2006, NAI filed an action against DHL, Inc. for
(among other possible claims and theories) breach of the covenant to maintain
and repair, and waste, entitled Natural Alternatives Int’l, Inc. v. Airborne
Express, Inc., in the Superior Court of the State of California for the County
of San Diego, North County Division, case number GIN 051523 (the “Action”);

WHEREAS, on or about December 30, 2004, Airborne Express, Inc., a Delaware
corporation, was merged with and into Airborne Express (OH), Inc., an Ohio
corporation, and on or about January 1, 2005, Airborne Express (OH), Inc., an
Ohio corporation, was merged with and into DHL Express (USA), Inc., an Ohio
corporation; and,

WHEREAS, this Agreement constitutes a settlement and compromise of all claims
between NAI and DHL concerning the Action and the events and circumstances which
form the basis of the Action, and any and all other claims the parties may have
against each other, and it is the desire and intention of NAI and DHL to effect
a final settlement and resolution of any and all claims and disputes between
them which were raised, or could have been raised, in the Action, or which
otherwise may exist between them.

AGREEMENT

NOW, THEREFORE, in consideration of the representations and mutual promises
described herein, and the releases of claims provided herein, and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree:

 

Page 1 of 8



--------------------------------------------------------------------------------

1. DHL shall pay (or cause to be paid) to NAI the total sum of ninety thousand
dollars ($90,000.00), in full and final satisfaction of any and all claims for
damages, restitution, disgorgement, fees, costs, expenses, or other amounts
suffered or incurred by NAI, in the Action or otherwise. This total amount shall
be paid in a single payment, sent within thirty (30) calendar days of the
effective date of this Agreement, by check or money order, payable to the
“Procopio, Cory, Hargreaves & Savitch LLP Client Trust Account,” taxpayer
identification number 95-1634364, in the full amount, and delivered to Spencer
C. Skeen, Esq., Procopio, Cory, Hargreaves & Savitch LLP, 530 B Street, Suite
2100, San Diego, California 92101, (619) 525-3844. The payment shall be sent by
overnight mail with a nationally recognized courier, or delivered by hand. NAI
expressly authorizes payment of the total settlement amount to its attorneys in
the manner set forth in this paragraph.

2. Other than as may be specifically provided in this Agreement, NAI and DHL
shall not seek to recover from the other any fees, costs, or expenses incurred
in the Action, and such amounts are deemed included in any payments set forth in
this Agreement.

3. The Action is dismissed with prejudice. NAI shall give to DHL, by delivery to
Erik S. Bliss, Esq., Sheppard, Mullin, Richter & Hampton LLP, 501 West Broadway,
19th Floor, San Diego, California 92101-3598, (619) 338-6500, simultaneously
with an executed copy of this Agreement, an executed Request for Dismissal
substantially in the form attached hereto as Exhibit “A.” DHL shall hold the
Request for Dismissal, and shall not file it, until DHL has paid (or caused to
be paid) to NAI the total sum set forth in paragraph 1 of this Agreement, but
DHL may file the Request for Dismissal at any time thereafter.

4. NAI, for itself and its successors and assigns, its parent and subsidiary
corporations and affiliated entities, and any persons or entities controlled by
it, completely releases and forever discharges DHL and its parent and subsidiary
corporations and affiliated entities (specifically including, but not limited
to, DHL,

 

Page 2 of 8



--------------------------------------------------------------------------------

Inc.), and their past, present, and/or future associates, officers, directors,
employees, agents, insurers, representatives, partners, predecessors and
successors in interest, assigns, and attorneys (specifically including, but not
limited to, Sheppard, Mullin, Richter & Hampton LLP and its partners,
associates, employees, agents, and insurers), both individually and
collectively, of and from any and all past, present, and/or future claims,
demands, obligations, actions, causes of action, rights, damages, costs, losses,
expenses, and compensation of any nature or kind whatsoever, known or unknown,
fixed or contingent, which NAI has, may have, or claim to have by reason of any
matter, cause, or circumstance whatsoever, from the beginning of time to the
date of this Agreement, including, without limiting the generality of the
foregoing, any claims which NAI may or might have, on account of or in any way
related to or arising out of the Action and/or the events and circumstances
which form the basis of the Action. NAI specifically acknowledges that by
signing this Agreement it is forever surrendering, waiving, and abandoning all
claims it has or might have against DHL, through the date of this Agreement, and
specifically including unknown claims.

5. DHL, for itself and its successors and assigns, its parent and subsidiary
corporations and affiliated entities, and any persons or entities controlled by
it, completely releases and forever discharges NAI and its parent and subsidiary
corporations and affiliated entities, and their past, present, and/or future
associates, officers, directors, employees, agents, insurers, representatives,
partners, predecessors and successors in interest, assigns, and attorneys
(specifically including, but not limited to, Procopio, Cory, Hargreaves &
Savitch LLP and its partners, associates, employees, agents, and insurers) ,
both individually and collectively, of and from any and all past, present,
and/or future claims, demands, obligations, actions, causes of action, rights,
damages, costs, losses, expenses, and compensation of any nature or kind
whatsoever, known or unknown, fixed or contingent, which DHL has, may have, or
claim to have by reason of any matter, cause, or circumstance

 

Page 3 of 8



--------------------------------------------------------------------------------

whatsoever, from the beginning of time to the date of this Agreement, including,
without limiting the generality of the foregoing, any claims which DHL may or
might have, on account of or in any way related to or arising out of the Action
and/or the events and circumstances which form the basis of the Action. DHL
specifically acknowledges that by signing this Agreement it is forever
surrendering, waiving, and abandoning all claims it has or might have against
NAI, through the date of this Agreement, and specifically including unknown
claims.

6. NAI and DHL, and each of them, expressly and willfully waive the application
of California Civil Code section 1542. NAI and DHL, and each of them,
specifically acknowledge that they have received competent and independent legal
advice with respect to the meaning and effect of waiving California Civil Code
section 1542, and are aware of and understand the provisions of that section,
which provide that: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” NAI and DHL, and each of them,
specifically acknowledge that they may hereafter discover facts relating to the
claims released herein in addition to or different from those which they
believed to be true on the date of execution of this Agreement, and the claims
released herein shall nonetheless be deemed to be fully, finally, and forever
settled and released upon the execution of this Agreement, without regard to the
subsequent discovery or existence of additional or different facts.

REPRESENTATIONS AND WARRANTIES

7. NAI and DHL, and each of them, represent and warrant that they have not
assigned, transferred, or pledged, or purported to assign, transfer, or pledge,
to any person or entity, any claim, demand, obligation, action, cause of action,
right, damage, cost, loss, expense, compensation, or other matter released or
discharged in this Agreement.

 

Page 4 of 8



--------------------------------------------------------------------------------

8. NAI and DHL, and each of them, represent and warrant that they have been
offered the opportunity to and have in fact investigated all facts and
circumstances pertaining to the Action, this Agreement, and any and all
additional relevant matters, as they deem necessary, and that they have not
relied upon any statement, representation, promise, or agreement of any other
party or of any representative or attorney of any other party in executing this
Agreement, or in making the settlement provided for in this Agreement, except as
may be expressly stated herein.

9. NAI and DHL, and each of them, represent and warrant that the person signing
this Agreement is fully authorized to enter into this Agreement, and that
neither the execution of this Agreement nor the performance of its obligations
and duties under this Agreement requires the consent or approval of any other
person or entity.

MISCELLANEOUS TERMS

10. This Agreement shall not in any way be construed as an admission by DHL of
any violation of law, or of any wrongful acts against or liability to NAI or any
other party or person, or of the applicability of any law or regulation to DHL’s
conduct or actions. DHL specifically denies and disclaims any violations of law,
or any wrongful acts against or liability to NAI or any other party or person.

11. This Agreement represents the sole and entire agreement between the parties
and supersedes all prior agreements, negotiations, and discussions between the
parties or their respective counsel with respect to the subject matters covered
by this Agreement. Any amendment or modification to this Agreement, and any
waiver of any of the conditions or terms of this Agreement, must be in writing,
signed by the parties, and expressly state the intent of the parties to amend,
modify, or waive a condition or term of this Agreement.

12. This Agreement is governed by and shall be interpreted in accordance with
the laws of California, and California law shall apply in and to any motion,
action, or proceeding to enforce any right

 

Page 5 of 8



--------------------------------------------------------------------------------

or obligation under this Agreement.

13. If any party to this Agreement brings any motion, action, or proceeding to
enforce its rights under this Agreement, or to interpret any terms thereof, the
prevailing party shall recover its costs and expenses, including actual and
reasonable attorneys’ fees, incurred in connection with the motion, action, or
proceeding.

14. This Agreement may be executed in counterparts, all of which, when taken
together, shall constitute one contract, with the same force and effect as if
all signatures had been entered on one document. Signatures may be delivered
among and between the parties by facsimile or electronic mail, and those
signatures shall be valid and binding upon the parties making them, and shall
serve in all respects as original signatures.

15. No inference, assumption, or presumption shall be drawn from the fact that a
party or its attorney prepared or drafted any provision or portion of this
Agreement. It shall be conclusively presumed that all parties participated
equally in the negotiation, preparation, drafting, and review of this Agreement.

16. NAI and DHL agree all matters relative to this Agreement shall remain
confidential except as follows. The confidentiality restrictions shall not apply
to (i) disclosure by the parties to their directors, attorneys, accountants,
bookkeepers and agents who have a need to know to comply with accounting, tax or
other legal obligations of the party; (ii) disclosure as may be required by law
(which could include, by way of example, but without limitation, tax reporting,
regulatory requirements, subpoenas, and securities laws), and (iii) disclosure
as may be necessary to enforce this Agreement. Regarding disclosures that may be
required by law and disclosures that may be necessary to enforce this Agreement,
the parties will take reasonable steps to make such disclosures pursuant to
available and appropriate confidentiality protections, including filing this
Agreement under seal and to treat each document and the information it contains
as confidential business information entitled

 

Page 6 of 8



--------------------------------------------------------------------------------

to protection from disclosure by protective order. Regarding disclosures
required by law, the parties will provide each other with the earliest
reasonable notice which shall not be less than four (4) days advance notice
before making any disclosures required by law. To the extent NAI may disclose
the terms of this Settlement Agreement to the United States Securities Exchange
Commission (“SEC”) or in public filings, the parties agree the terms of this
Agreement will not be confidential, and NAI need not give advance notice to DHL
of such disclosures. Notwithstanding a disclosure permitted by this paragraph,
neither party will knowingly permit, do or commit any act or thing that would
degrade, tarnish, deprecate or disparage the other or the public image of the
other and each will terminate such activities promptly upon notice.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date(s)
indicated below:

 

AGREED:     DATED: April 11, 2007     NATURAL ALTERNATIVES INTERNATIONAL, INC.  
  By:   /s/ John Reaves         Name:   John Reaves         Title:   Chief
Financial Officer DATED: April 16th, 2007     DHL EXPRESS (USA), INC.     By:  
/s/ Brian McElfresh         Name:   Brian McElfresh, Vice President        
Title:   Corporate Real Estate

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Page 7 of 8



--------------------------------------------------------------------------------

APPROVED:     PROCOPIO, CORY, HARGREAVES & SAVITCH LLP DATED: April 12, 2007    
By:   /s/ Spencer C. Skeen         Spencer C. Skeen, Esq.      

as counsel for:

Natural Alternatives International, Inc.

DATED: April     , 2007     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP     By:     
        Erik S. Bliss, Esq.      

as counsel for:

DHL Express (USA), Inc.

 

Page 8 of 8